Title: To George Washington from Lund Washington, 30 March 1767
From: Washington, Lund
To: Washington, George



Sir
Mount Vernon March 30th 1767

I Have dilivere’d Mr Adam the Wheat all but about ⟨4⟩0. Bushels which was at the Mill & that a Vessle was to have call’d for last Satturday, but has not yet come down Clevelands Crop 1520.
We began to Plow at Doeg Run last Wednesday with three plows ⟨an⟩d continue’d at it all the week tho. the ground was very wet. it began ⟨to ra⟩in here Satturday night & continued till last night so tha[t] I don’t ⟨e⟩xpect we shall be able to Plow there to day the people that are ⟨n⟩ot plowing are employ’d in hoeing the green Sward spots about the field.
Muddy Hole, one plow has worck’d ever since you left home

& ⟨t⟩he cart carrying out the Dung tho. not yet done the other people after cuting down the corn stocks raked the new ground made up the new Fence on the ferry Road & prepared the Flax ground, tho. not sew’d owing to its being too wet, shou’d sew’d this day had no more rain fall’n.
At the Mill they have listed the Field they were about & begun the other Saturday Evening, they have carted most part of the Dung.
I got our Flax ground at home in order last week & began to sew Saturday after noon but was not able to get more than ⅓ part of it sew’d & now it is as wet as ever & the same labour to do over again, however I wish I’d sew’d no part of it, for the rain’s falling immediately on it will bake the ground so hard that I suppose the Flax will come to nothing as Usual—we have been triming the hops & seting up new poles tho. not yet done.
In the Neck they have listed the two River Cuts & done some part of both the others—stopd up some gully’s & hoe’d up some of the Tuff parts of the Field made up their Fence &c.
Sam has been seen since you left home by Bisup. & one John Moxly but neither had it in their power to catch him, you desire’d me to inqu[i]re if he had any particular mark. it seem’s he has a nick cut in the under part of one of his Ears & a mole or wart upon his uper lip about the bigness of a small pea, as to his size colour &c.—you can describe yourself shou’d you incline to advertise him.
I was ask’d by a master of a Vessle since you left home if I woud take 12/6 for your corn I told him you had refuse’d it several times he sd he thought you were to blame for he was very clear it wou’d be no higher, who he was I don’t know, Cleveland told me the other day he was offer’d 12/6 ready money for his but I dont know by who. shall inqu[i]re & indeavour to sell your corn.
The Family are all well. I am Dr Sir Your Very Humble Servt

Lund Washington


We have 23. Lambs at D. Run 21. at muddy Hole 53. at home & 40. some odd in the Neck.

